Case 21{L9-cv-02070-TJH-PLA Document 1 Filed 03/20/19 Page 1of16 Page ID #:1

Thomas P. Riley, SBN 194706

2 || LAW OFFICES OF THOMAS P. RILEY, P.C.
3 || First Library Square

~ ||1114 Fremont Avenue

4 || South Pasadena, CA 91030-3227

Tel: 626-799-9797
6 || Fax: 626-799-9795
7 || TPRLAW @att.net

8 || Attorneys for Plaintiff
9 || Innovative Sports Management Inc.,
d/b/a Integrated Sports Media

10
7 UNITED STATES DISTRICT COURT
FOR THE

12 CENTRAL DISTRICT OF CALIFORNIA
13 WESTERN DIVISION
14

INNOVATIVE SPORTS Case No.:
15 || MANAGEMENT INC., d/b/a

INTEGRATED SPORTS MEDIA, COMPLAINT
16

Plaintiff,

17
18 VS.
19
a EDWIN R. INGA, individually and
“ || d/b/a TOMBO LOCO PERUVIAN
21 || RESTAURANT,
22
53 Defendant.

 

 

95 || ///
26 |] ///

///

 

 

 

Page |

 
Case 2

1
12
13
14
15
16
17
18
19
20
21
22
a3

ao
26
27
28

 

 

19-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page 2o0f16 Page ID #:2

PLAINTIFF ALLEGES:
JURISDICTION
1. Jurisdiction is founded on the existence of a question arising under particular

statutes. This action is brought pursuant to several federal statutes, including the

Communications Act of 1934, as amended, Title 47 U.S.C. 605, ef seq., and The
Cable & Television Consumer Protection and Competition Act of 1992, as
amended, Title 47 U.S. Section 553, et seq, and California B&P Section 17200, a

California state statute.

Zi This Court has jurisdiction of the subject matter of this action pursuant to 28
U.S.C, Section 1331, which states that the District Courts shall original jurisdiction
of all civil actions arising under the Constitution, laws, or treaties, of the United
States. This Court has subject matter jurisdiction over the state law claims pursuant

to 28 U.S.C. § 1367 (supplemental jurisdiction).

3: This Court has personal jurisdiction over the parties in this action as a result
of the Defendant’s wrongful acts hereinafter complained of which violated the
Plaintiff's rights as the exclusive commercial domestic distributor of the televised
soccer Program hereinafter set forth at length. The Defendant’s wrongful acts
consisted of the interception, reception, publication, divulgence, display, exhibition,

and tortious conversion of said property of Plaintiff within the control of the

 

Page 2

 
Case 2

19-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page 3o0f16 Page ID #:3

Plaintiff in the State of California constituting an unfair business practice in
violation of the law, including specific California state statutes, more particularly set

forth below.

VENUE

4. Pursuant to Title 47 U.S.C. Section 605, venue is proper in the Central
District of California, because a substantial part of the events or omissions giving
rise to the claim occurred in this District and/or because, inter alia, the Defendant

resides within the State of California (28 U.S. C. § 1391 (b) and 28 U.S.C. §

84(c)(2)).

INTRADISTRICT ASSIGNMENT

3. Assignment to the Western Division of the Central District of California is
proper because a substantial part of the events or omissions giving rise to the
claim occurred in Los Angeles County and/or, the United States District Court for
the Central District of California has decided that suits of this nature, and each of

them, are to be heard by the Courts in this particular Division.

THE PARTIES
6. Plaintiff, Innovative Sports Mangament, Inc., d/b/a Integrated Sports Media,
is and at all relevant times mentioned was, a New Jersey corporation with its

principal place of business located at 64 North Summit Street, Suite 218, Tenafly,

 

 

 

Page 3

 
Case 21

10
11
12
13
14
15
16
17

19
20

22
23
24
25
26
Zi
28

 

5 cv-0207-THELPLA Document 1 Filed 03/20/19 Page 4of16 Page ID #:4

New Jersey 07060.

7, Defendant Edwin R. Inga is an owner, and/or operator, and/or

licensee, and/or permittee, and/or person in charge, and/or an individual with
dominion, control, oversight and management of the commercial establishment
doing business as Tombo Loco Peruvian Restaurant operating at 4103 Beverly

Boulevard, Los Angeles, California 90004.

8. Defendant Edwin R. Inga is also specifically identified on the City of Los
Angeles Listing of Active Businesses currently registered with the Office of Finance

for Tombo Loco Peruvian Restaurant.

9. Plaintiff is informed and believes, and alleges thereon that on Friday, March
23, 2018 (the night of the Program at issue herein, as more specifically defined in
paragraph 13), Defendant Edwin R. Inga had the right and ability to supervise the
activities of Tombo Loco Peruvian Restaurant, which included the unlawful

interception of Plaintiff's Program.

10. Plaintiff is informed and believes, and alleges thereon that on Friday, March
23, 2018 (the night of the Program at issue herein, as more specifically defined in
paragraph 13), Defendant Edwin R. Inga, specifically directed or permitted the

employees of Tombo Loco Peruvian Restaurant to unlawfully intercept and

 

Page 4

 

 
Case 2

co CO ~YT DN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

19-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page5of16 Page ID#:5

broadcast Plaintiff's Program at Tombo Loco Peruvian Restaurant, or intentionally
intercepted, and/ or published the Program at Tombo Loco Peruvian Restaurant
themselves. The actions of the employees of Tombo Loco Peruvian Restaurant are
directly imputable to Defendant Edwin R. Inga by virtue of his acknowledged

responsibility for the operation of Tombo Loco Peruvian Restaurant.

11. Plaintiff is informed and believes, and alleges thereon that the unlawful
broadcast of Plaintiffs Program, as supervised and/or authorized by Defendant

Edwin R. Inga, resulted in increased profits for Tombo Loco Peruvian Restaurant.

COUNT I

(Violation of Title 47 U.S.C. Section 605)

12. Plaintiff Innovative Sports Mangament, Inc., d/b/a Integrated Sports Media,
hereby incorporates by reference all of the allegations contained in paragraphs 1-12,

inclusive, as though set forth herein at length.

13. Pursuant to contract, Plaintiff Innovative Sports Mangament, Inc., d/b/a
Integrated Sports Media, was granted the exclusive nationwide commercial
distribution (closed-circuit) rights to Peru v. Croatia, International Friendly Soccer
Game, telecast nationwide on Friday, March 23, 2018 (this included all interviews
and game commentary encompassed in the television broadcast of the event,

hereinafter referred to as the "Program").

 

 

Page 5

 
Case Z

19-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page 6of16 Page ID #:6

14. Pursuant to contract, Plaintiff Innovative Sports Mangament, Inc., d/b/a
Integrated Sports Media, entered into subsequent sublicensing agreements with
various commercial entities throughout North America, including entities within the
State of California, by which it granted these entities limited sublicensing rights,
specifically the rights to publicly exhibit the Program within their respective
commercial establishments in the hospitality industry (i.e., hotels, racetracks,

casinos, bars, taverns, restaurants, social clubs, etc.).

I5. As a commercial distributor and licensor of sporting events, including the
Program, Plaintiff Innovative Sports Mangament, Inc., d/b/a Integrated Sports
Media, expended substantial monies marketing, advertising, promoting,
administering, and transmitting the Program to its customers, the aforementioned

commercial entities.

16. With full knowledge that the Program was not to be intercepted, received,
published, divulged, displayed, and/or exhibited by commercial entities
unauthorized to do so, the above named Defendant, either through direct action or
through actions of employees or agents directly imputable to the Defendant (as
outlined in paragraphs 7-11 above), did unlawfully intercept, receive, publish,

divulge, display, and/or exhibit the Program at the time of its transmission at his

 

 

 

Page 6

 
Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

19-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page 7of16 Page ID#:7

commercial establishment in Los Angeles, California located at 4103 Beverly

Boulevard, Los Angeles, California 90004.

17. Said unauthorized interception, reception, publication, exhibition, divulgence,
display, and/or exhibition by the Defendant was done willfully and for purposes of

direct and/or indirect commercial advantage and/or private financial gain.

18. Title 47 U.S.C. Section 605, et seq., prohibits the unauthorized publication or
use of communications (such as the transmission of the Program for which Plaintiff
Innovative Sports Mangament, Inc., d/b/a Integrated Sports Media, had the

distribution rights thereto).

19. By reason of the aforesaid mentioned conduct, the aforementioned Defendant

violated Title 47 U.S.C. Section 605, et seg.

20. By reason of the Defendant’s violation of Title 47 U.S.C. Section 605, et seq.,
Plaintiff Innovative Sports Mangament, Inc., d/b/a Integrated Sports Media, has the

private right of action pursuant to Title 47 U.S.C. Section 605.

21. As the result of the aforementioned Defendant’s violation of Title 47 U.S.C.

Section 605, and pursuant to said Section 605, Plaintiff Innovative Sports

 

 

 

Page 7

 
Case 2

oO CO ST DR

10
1
12
13
14
15
16
17
18
19
20
21

23
24
25
26
ze
28

 

 

J19-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page 8o0f16 Page ID #:8

Mangament, Inc., d/b/a Integrated Sports Media, is entitled to the following from the

Defendant:

(a) Statutory damages for each violation of in an amount to $10,000

pursuant to Title 47 U.S.C. Section 605(e)(3)(C)(i\(ID);

(b) Statutory damages for each willful violation in an amount to

$100,000.00 pursuant to Title 47 U.S.C, 605(e)(3)(C)(ii); and

(c) The recovery of full costs, including reasonable attorneys’ fees,

pursuant to Title 47 U.S.C. Section 605(e)(3)(B)(iii).

WHEREFORE, Plaintiff prays for judgment as set forth below.
COUNT II

(Violation of Title 47 U.S.C. Section 553)

22. Plaintiff hereby incorporates by reference all of the allegations contained in

paragraphs 1-21, inclusive, as though set forth herein at length.

23. The unauthorized interceptions, reception, publication, divulgence, display,
and/or exhibition of the Program by the above named Defendant was prohibited by

Title 47 U.S.C. Section 553, ef seg.

 

Page 8

 
Case 2

10
11

13
14
[3
16
17
18
19
20
21
22
23
24
2

aT
28

 

 

19-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page9of16 Page ID#:9

24, By reason of the aforesaid mentioned conduct, the aforementioned Defendant

violated Title 47 U.S.C. Section 553, et seg.

25. By reason of the Defendant’s violation of Title 47 U.S.C. Section 553, et seq.,
Plaintiff Innovative Sports Mangament, Inc., d/b/a Integrated Sports Media, has the

private right of action pursuant to Title 47 U.S.C. Section 553.

26. As the result of the aforementioned Defendant’s violation of Title 47 U.S.C.
Section 553, Plaintiff Innovative Sports Mangament, Inc., d/b/a Integrated Sports

Media, is entitled to the following from the Defendant:

(a) Statutory damages for each violation in an amount to

$10,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(A)(ii);

(b) Statutory damages for each willful violation in an amount to

$50,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(B);

(c) The recovery of full costs pursuant to Title 47 U.S.C. Section

553 (c)(2)(C); and

(d) In the discretion of this Honorable Court, reasonable attorneys’

fees, pursuant to Title 47 U.S.C. Section 553 (c)(2)(C).

 

Page 9

 
Case 2:

a

oo

10
1]
12
13
14
15
16
17
18
19
20
21
22
2
24
aD
26
27
28

l9-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page 10o0f16 Page ID #:10

WHEREFORE, Plaintiff prays for judgment as set forth below.
COUNT II

(Conversion)

27. Plaintiff hereby incorporates by reference all of the allegations contained in

paragraphs 1-26, inclusive, as though set forth herein at length.

28. By the aforesaid acts of interception, reception, publication, divulgence,

display, and/or exhibition of the Program at his commercial establishment at the
above-captioned address, the aforementioned Defendant tortuously obtained
possession of the Program and wrongfully converted same for his own use and

benefit.

29. The aforesaid acts of the Defendant were willful, malicious, egregious, and
intentionally designed to harm Plaintiff Innovative Sports Mangament, Inc., d/b/a
Integrated Sports Media, by depriving Plaintiff of the commercial license fee to
which Plaintiff was rightfully entitled to receive from them, and in doing so, the
Defendant subjected the Plaintiff to severe economic distress and great financial
loss.

///

///

 

Page 10

 

 

 
Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
a
26
ZF

28

19-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page 11o0f16 Page ID #:11

30. Accordingly, Plaintiff Innovative Sports Mangament, Inc., d/b/a Integrated
Sports Media, is entitled to both compensatory, as well as punitive and exemplary
damages, from the aforementioned Defendant as the result of the Defendant’s
egregious conduct, theft, and conversion of the Program and deliberate injury to the

Plaintiff.

WHEREFORE, Plaintiff prays for judgment as set forth below.
COUNT IV

(Violation of California Business and Professions Code Section 17200, et seq.)

31. Plaintiff hereby incorporates by reference all of the allegations contained in

Paragraphs 1-30, inclusive, as set forth herein at length.

32. By contract, Plaintiff Innovative Sports Mangament, Inc., d/b/a Integrated
Sports Media, was granted exclusive domestic commercial exhibition closed-circuit

rights to the Program.

33. Plaintiff did not authorize transmission, interception, reception, divulgence,
exhibition, or display of the Program to the general public, persons at large, or to
the commercial establishment operated by the foregoing Defendant, or any of

them.

 

Page 11

 

 

 
Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

19-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page 120f16 Page ID #:12

34, With full knowledge that the Program was not to be intercepted, received,
published, divulged, displayed, and/or exhibited by commercial entities
unauthorized to do so, the above named Defendant, either through direct action or
through actions of employees or agents directly imputable to the Defendant by
virtue of his position and authority, did unlawfully intercept, receive, publish,
divulge, display, and/or exhibit the Program at the real time transmission of the
Program's broadcast at the commercial establishment, as more particularly

indicated and identified above.

35. Plaintiff is informed and believes and alleges thereon that the Defendant
and/or his agents, servants, workmen, or employees performed the aforementioned
acts knowingly, willfully and to confer a direct or indirect commercial advantage
and/or private financial gain to the Defendant, to the detriment and injury of Plaintiff
and its business enterprise as a commercial distributor and closed-circuit licensor of

sports and entertainment television programming.

36. The Defendant’s unauthorized interception, publication, divulgence and/or
exhibition was done by the Defendant wantonly, recklessly, and without regard
whatsoever for the intellectual property rights of the Plaintiff.

///

H//

 

Page 12

 

 

 
Case 2:

Co CO JT DBD

10
i
12
13
14
i
16
L?
18
19
20
PA
22
23
24
25
26
27
28

l9-cv-02070-TJH-PLA Document1 Filed 03/20/19 Page 13 0f16 Page ID #:13

37. The aforementioned unlawful acts of the Defendant constituted unlawful,
untrue, fraudulent, predatory, unfair, and deceptive trade practices, and by reason of
the aforementioned conduct, the Defendant violated California and Professions

Code Section 17200, et seg.

38. As a proximate result of the aforementioned acts attributable to the
Defendant, Plaintiff has been permanently deprived of the patronage of current,

previous and potential customers of the sports and entertainment programming it
licenses commercially to the hospitality industry, all to its severe financial injury

and loss in a sum to be determined at trial.

39. By reason of the Defendant’s violation of California Business and Professions
Code Section 17200, er seq., Plaintiff Innovative Sports Mangament, Inc., d/b/a
Integrated Sports Media is entitled to restitution for its injuries, the disgorgement
and turn-over of the Defendant’s ill-gotten gains, as well as injunctive and
declaratory relief, from the aforementioned Defendant as may be made more

appropriately determined at trial.

40. Plaintiff is entitled to its attorneys’ fees from the Defendant for enforcing

California Business and Professions Code Section 17200 as it meets the standards of

 

 

 

Page 13

 
Case 2: W\9-cv-02070-TJH-PLA Document 1 Filed 03/20/19 Page 14 0f16 Page ID #:14

a private attorney general as specifically and statutorily defined under California

Civil Procedure Section 1021.5.

WHEREFORE, Plaintiff prays for judgment as set forth below.

As to the First Count:

L.

For statutory damages in the amount of $110,000.00 against the
Defendant;

For reasonable attorneys’ fees as mandated by statute;

For all costs of suit, including, but not limited to, filing fees, service of
process fees, investigative costs; and

For such other and further relief as this Honorable Court may deem

Just and proper.

As to the Second Count:

1.

For statutory damages in the amount of $60,000.00 against the
Defendant;

For reasonable attorneys’ fees as may be awarded in the Court’s
discretion pursuant to statute;

For all costs of suit, including, but not limited to, filing fees, service

of process fees, investigative costs; and

For such other and further relief as this Honorable Court may deem just

and proper.

 

 

 

Page 14

 
Case 2:lo-cv-02070-TJH-PLA Document 1 Filed 03/20/19 Page 15o0f16 Page ID #:15

eo S41 DH WO B&B Ww

o oe

11

12
Fe
14
15
16
17
18
Ig
20
21

22
23
24
25
26
ad
28

As to the Third Count:

1.

As to

For compensatory damages in an amount according to proof against
the Defendant;

For exemplary damages against the Defendant:

For punitive damages against the Defendant;

For reasonable attorneys’ fees as may be awarded in the Court’s
discretion pursuant to statute;

For all costs of suit, including, but not limited to, filing fees, service of
process fee, investigative costs; and

For such other and further relief as this Honorable Court may deem just
and proper.

the Fourth Count:

For restitution to the Plaintiff in an amount according to and from the
Defendant, for his ill-gotten gains, and;

For declaratory relief, and;

For prohibitory and mandatory injunctive relief, and;

For reasonable attorneys’ fees as may be awarded in the Court’s
discretion pursuant to statute, and;

For all costs of suit, including, but not limited to, filing fees, service of
process fees, investigative costs; and

For such other and further relief as this Honorable Court may deem

 

 

 

Page 15

 
Case ssf cv-02070-TJH-PLA Document 1 Filed 03/20/19 Page 16 of 16 Page ID #:16

10
11
i
13
14
|e
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Dated: 3/4/17

///
///
//
///
H/
MI
///
Hl
//
Hl
H/
///
HI

Just and proper.

Respectfully submitted,

  

 

LAW OFFICES OF THOMAS P. RILEY, P.C.
By: Thomas P. Riley

Attorneys for Plaintiff

Innovative Sports Mangament, Inc.,

d/b/a Integrated Sports Media

 

Page 16

 
